DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 23 and 25 are objected to because of the following informalities:  Claim 23 is a method claim and should depend on – claim 22 – instead of “claim 19”?  Claim 25 is an apparatus claim and should depend on – claim 12 – instead of “claim 22”?  Appropriate correction is required.
Terminal Disclaimer
The Terminal Disclaimer filed on August 26, 2021 is proper and entered.
Allowable Subject Matter
4.	Claims 1-25 would be allowable if the above claim objections are addressed and corrected.
5.	The closest relevant arts are Raje et al (8,414,673 B2) and Sullivan et al (2013/0087045 A1).
Raje et al disclose an air treatment system (100 in Fig. 1) located at the inlet of a gas turbine (col. 1, lines 8-10) wherein the air treatment system comprises a housing (56) positioned to channel an airstream towards the inlet assembly (40), the housing (56) positioned upstream of the input side, which channels the airstream into the system, an air treatment module (12) positioned at a proximal end of the housing (56) comprising a plurality of inlet air filters (54 in Fig. 1) to provide fluid flow to the internal chamber, an air conditioning  module (16) mounted downstream of the air treatment 
Sullivan et al disclose a system for conditioning air flow to a gas turbine (14) including a filter housing (12) (paragraph 0022) and a conditioning module (40, paragraph 0024) inside the filter housing (12) to adjust the temperature of the air flowing through the filter housing (12) (Abstract) such that the airstream enters the air conditioning module (40) at a first temperature and exit the air conditioning module (40) at a second temperature (see paragraph 0028).  Sullivan et al disclose the air conditioning module (40) comprising at least one chiller module (paragraph 0024).  Sullivan et al disclose a system for conditioning air flow to a gas turbine (14) including a filter housing (12) (paragraph 0022) and a conditioning module (40, paragraph 0024) inside the filter housing (12) to adjust the temperature of the air flowing through the filter housing (12) (Abstract) such that the airstream enters the air conditioning module (40) at a first temperature and exit the air conditioning module (40) at a second temperature (see paragraph 0028).  Sullivan et al disclose an air conditioning module located inside the air treatment housing wherein the air conditioning module conditions the air flow to reduce the temperature difference of the air exiting the filter housing (see Abstract).  
6.	Claims 1-25 of this instant patent application differ from the disclosure of either Raje et al (8,414,673 B2) or Sullivan et al (2013/0087045 A1) in that the air treatment system comprises specifically in a series an inlet assembly located upstream of a compressor forming an input side of the gas turbine, a housing positioned upstream of the input side channeling the airstream to the compressor, an air treatment with a plurality of air filters positioned at a proximal end of the housing, one or more air conditioning modules mounted downstream of the air treatment module, and one or more blowers mounted in the first internal chamber and providing fluid flow to an interior of the housing via at least one outlet of the first internal chamber, the one or more blowers configured to pressurize the air entering the air treatment module.  It is recognized that the one or more blowers may adjust the pressure, which may be affected by filters and one or more air conditioners, to ensure that the pressure is within the turbine manufacturer’s guidelines.
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        January 03, 2022